Citation Nr: 1047169	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  06-19 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Whether new and material evidence has been submitted to reopen a 
claim for service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served more than 20 years of active duty from his 
first enlistment in November 1966 until his retirement in July 
1988.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was afforded a hearing before a Decision Review 
Officer (DRO) in December 2005 and another hearing before the 
Board in October 2010.  

The Board notes that an August 2010 rating decision discontinued 
the Veteran's total rating based on individual unemployability 
(TDIU).  Although the Veteran submitted a notice of disagreement 
with this rating decision, the RO restored the Veteran's TDIU in 
a subsequent rating decision issued later in August 2010.  
Accordingly, there is currently no TDIU issue to consider.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 2002 rating decision determined that new 
and material evidence had not been submitted to reopen the 
Veteran's claim for service connection for a low back disorder.

2.  Evidence received since the April 2002 rating decision is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim for service connection 
for a low back disorder.


CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for a low back disorder has been received, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the Board's reopening, discussion of the Veterans 
Claims Assistance Act is unnecessary.

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of the 
case has been furnished, a timely filed substantive appeal. 38 
C.F.R. §§ 20.200, 20.302 (2010).  Absent appeal, a decision by 
the agency of original jurisdiction is final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2010).

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The RO originally denied the Veteran's claim for service 
connection for a low back disorder by way of a November 1990 
rating decision.  The denial was made on the basis that the 
Veteran had a preexisting back disorder that was not shown to 
have been aggravated by service.  The Veteran did not appeal that 
decision and it became final.  The Veteran's attempts to reopen 
the claim were denied by the RO in rating decisions dated in 
August 1995, May 1999 and April 2002.  The Veteran did not appeal 
any of these rating decisions and they became final.  

The new evidence since the April 2002 final rating decision 
includes the testimony of the Veteran at a December 2005 DRO 
hearing.  The Veteran testified that although he did experience a 
back injury while playing football in high school, it was not 
significant and he never experienced additional back trouble 
following that injury and prior to service.  He further stated 
that he had no back problems on entry into service or for a 
period of time after entry to service.  The Board finds that the 
Veteran's testimony is credible.  It is supported by an August 
1966 physical examination for entry into service.  The August 
1966 report does not indicate any back disability.  The Veteran's 
credible testimony provides evidence that the Veteran did not 
have a back disability on entry into service.  Accordingly, the 
Board finds that this new evidence is material to the Veteran's 
claim.  Because new and material evidence has been received, the 
claim of entitlement to service connection for a low back 
disorder, is reopened.

Because the previously final claim has been reopened, no 
discussion of VA's duty to notify or assist is necessary.


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disorder, is reopened.



REMAND

A review of the service treatment records reveals several 
complaints of back pain during service.  The post-service medical 
records contain complaints of back pain within two years of 
discharge from service and frequently thereafter.  Consequently, 
the Board finds that a VA examination to determine the nature, 
extent, and etiology of the Veteran's claimed low back disorder 
is necessary.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

At the October 2010 hearing the Veteran's representative 
requested that additional medical evidence be obtained from the 
Brooke Army Medical Center (BAMC).  These records have not been 
requested and the Veteran's claim must be remanded in order that 
these records may be obtained.  The Board notes that the hearing 
transcription misspelled BAMC as "Bambly."  

The Veteran's updated VA treatment records should be obtained and 
associated with his claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA 
treatment records from the Tulsa, Oklahoma VA 
Outpatient Clinic dated from February 2009 to 
present, and from the San Antonio, VA Medical 
Center system from September 2008 to present.

2.  Request all of the Veteran's treatment 
records from the Brooke Army Medical Center 
dated from July 1988 to present.

3.  Afford the Veteran an examination to 
determine the nature, extent, and etiology of 
all low back disability present.  The claims 
folder should be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests and studies, including x-
rays, should be conducted.  Following a 
review of the service and post service 
medical records, the examiner is requested to 
provide an opinion concerning whether it is 
at least as likely as not (50 percent or 
higher probability) that any current low back 
disorder is related to the Veteran's military 
service.  A complete rationale should be 
provided for all opinions expressed.

4.  If the claim on appeal remains denied, 
the RO should furnish the Veteran and his 
representative a supplemental statement of 
the case and afford them the appropriate time 
period for response before the claims folder 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


